Citation Nr: 0109931	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-10 515	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C. § 1318.

3.  Entitlement to dependents' educational assistance 
pursuant to the provisions of Chapter 35 of 38 U.S.C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1951 to October 1952.  He died in December 1999.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a February 2000 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama-which denied her claims for:  1) 
service connection for the cause of the veteran's death, 2) 
dependency and indemnity compensation (DIC) pursuant to the 
provisions of 38 U.S.C. § 1318, and 3) dependents' 
educational assistance pursuant to the provisions of Chapter 
35 of 38 U.S.C.


FINDINGS OF FACT

1.  The veteran died in December 1999 from multiple blunt 
force trauma, including a terminal fracture of his cervical 
spine, in a motor vehicle accident.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder-rated as 70 
percent disabling, and for a low back disorder-rated as 20 
percent disabling, for a combined rating of 80 percent; he 
also was in receipt of a total disability rating based on 
individual unemployability (TDIU) due to the severity of his 
service-connected disabilities.

3.  The conditions that caused the veteran's death were 
initially manifested many years after his service in the 
military had ended and none of those conditions either were 
caused or made worse by his service-connected disabilities.

4.  The service-connected disabilities did not contribute 
substantially or materially to the veteran's death.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.

6.  The veteran was not in receipt of compensation at the 
time of his death for a service-connected disability that was 
continuously rated as totally disabling for 10 years.

7.  The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is without 
legal merit.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
service in the military, or which could be so presumed, 
neither caused nor contributed, substantially or materially, 
nor in any way lent assistance to the conditions that led to 
his death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2000).

2.  The criteria for DIC, pursuant to 38 U.S.C. § 1318, have 
not been met.  38 U.S.C.. §§ 1318, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.22, 20.1106 (2000).

3.  The claim for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, must be 
denied.  38 U.S.C.A. § 3501 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 21.3020, 21.3021 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The veteran died in December 1999, and his certificate of 
death shows the cause of death was "multiple blunt force 
trauma" from a motor vehicle accident that had occurred only 
"seconds" prior to death, at an intersection.  There were 
no other medical conditions listed on the certificate of 
death as otherwise causing or contributing to his death.  And 
the results of a police investigation shortly after his death 
concurred with those findings.  According to the report of 
the investigating forensic pathologist, the multiple blunt 
force trauma included a fatal fracture of the veteran's 
cervical spine.  Authorities found him in his car, already 
deceased, when they arrived on the scene.  His car apparently 
had been hit on the driver's side door by another vehicle 
entering the intersection, causing his air bag to deploy.  
He then arched head-first on his abdomen into the rear seat.  
After removing his body from the car, an examination 
disclosed a palpable fracture of his left tibia, proximally, 
in addition to a palpable discontinuity of his upper cervical 
spine from the terminal fracture.  There were no palpable 
fractures to his chest or to other parts of his body.  
Authorities also obtained blood and urine samples for 
analysis.

The report of the forensic pathologist further indicates 
that, when authorities called the veteran's family to apprise 
them of the results of the investigation, they indicated he 
had a history of heart disease and that they were afraid he 
would have a heart attack, soon.  (According to the emergency 
medical services (EMS) report, he initially had a pulse 
following his car accident, but not when the paramedics 
arrived on the scene.)  Also, according to testimony obtained 
from the other driver, the veteran was "slumped" in his car 
when the accident occurred.  But after hearing about this and 
explaining the circumstances of the accident to the veteran's 
family, the investigating forensic pathologist did not 
believe that any change was warranted in the findings noted 
on the death certificate.

The appellant alleges that she is entitled to service 
connection for the cause of the veteran's death because he 
had heart disease and suffered a heart attack as a result of 
chronic emotional and other "stress" associated with his 
service-connected post-traumatic stress disorder (PTSD)-
which, in turn, caused his fatal car accident because the 
heart attack rendered him unconscious while at the wheel of 
his car, prompting the collision.  She says there were 
similar incidents during the weeks immediately preceding his 
death, including in November 1999 when he "turned gray and 
passed out" when attempting to leave a little country store 
where he had just eaten.  The record of a much earlier 
outpatient consultation, in February 1985, also shows that he 
had complaints, even then, of "pass[ing] out" with "any 
physical activity."  He said that exerting himself caused a 
sudden drop in his blood pressure.  Unfortunately though, 
even acknowledging this evidence and even if his death 
somehow was related to a heart attack, there still is no 
medical evidence indicating that his heart attack or heart 
disease was precipitated by his service-connected PTSD-as 
opposed to any number of other possible factors, totally 
unrelated to his service in the military, so the claim for 
service connection for the cause of his death must be denied.  
See, e.g., Velez v. West, 11 Vet. App. 148, 158 (1998).

Although medical records on file confirm the veteran had 
heart disease at the time of his death, there is no 
indication that his heart disease either caused or 
contributed to his death from the injuries sustained in the 
automobile accident-including the fatal cervical fracture 
(i.e., broken neck).  And even were the Board to assume, 
purely for the sake of argument, that he had a heart attack 
just prior to his accident, and that his resulting loss of 
consciousness or acute debilitated state was somehow a cause 
or contributing factor in the fatal collision with the other 
car at the intersection, would not be sufficient to warrant 
service connection for the cause of his death because there 
still is no medical evidence of record indicating, or even 
suggesting, that his heart disease was causally related, in 
any way, to his service-connected PTSD or to his other 
service-connected disability affecting his low back.  And 
this type of medical nexus evidence is necessary to 
substantiate the claim.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board further notes that the veteran did not have any 
complaints of symptoms involving his heart or cardiovascular 
system at any time while on active duty in the military, or 
for many years after service, until well beyond expiration of 
the one-year presumptive period following his discharge in 
October 1952.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In fact, his doctors did not even 
begin to suspect that he had heart disease until about June 
1984, following a cardiac catheterization that showed 
moderate disease (50-60% stenosis) in the mid segment of the 
left anterior descending (LAD) artery.  But even then, none 
of the doctors who subsequently had an opportunity to examine 
or treat him, or otherwise had an opportunity to review his 
medical history and circumstances, indicated that his heart 
disease was related to his service in the military.  Thus, 
even acknowledging his history of heart disease dating back 
to 1984, there still is no legal basis for etiologically 
linking his heart disease to his military service, other than 
by way of his PTSD, even if the Board again assumes, 
arguendo, that his heart disease somehow was a precipitating 
factor in his death.  See 38 C.F.R. §§ 3.303(b), (d); see 
also Godfrey v. Brown, 7 Vet. App. 398, 406 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).

Since the appellant and her representative are lay persons, 
they do not have the necessary medical expertise or training, 
themselves, to give probative opinions on the cause of the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Instead, they are only competent to attest to visible 
symptoms (e.g., chest pain, shortness of breath, fatigue, 
etc.) they may have personally observed during his lifetime-
which is not sufficient to show that his service-connected 
PTSD or low back disability was related to his heart disease 
and, in turn, that these conditions were a precipitating 
factor in his death from the injuries sustained in the fatal 
automobile accident.  Consequently, to the extent they 
attempt to go beyond this, their testimony has no probative 
value.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).

Since there is no medical evidence, at all, indicating or 
even suggesting
a cause-and-effect relationship between the veteran's service 
in the military-including his service-connected PTSD, his 
eventual development of heart disease, and his death from the 
injuries sustained in the automobile accident, the benefit-
of-the-doubt doctrine does not apply because the 
preponderance of the evidence is against the claim.  Hence, 
service connection for the cause of his death is not 
warranted.  See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In rendering this decision denying service connection for the 
cause of death, the Board is mindful of the recently enacted 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000)-which imposes on VA an obligation to 
inform appellants of the evidence needed to substantiate and 
complete claims.  However, under the circumstances of this 
case, a remand to inform the appellant about the new law is 
not warranted because the RO already apprised her of the 
requirements for granting service connection in its February 
2000 decision, and in the March 2000 statement of the case 
(SOC).  She also has had ample opportunity to submit medical 
evidence substantiating her allegations, to refute the 
conclusions of the investigating forensic pathologist, but 
she has not.  So she is not prejudiced by the Board going 
ahead and deciding this claim unfavorably.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Entitlement to DIC pursuant to 38 U.S.C. § 1318

DIC may be paid, as if the veteran's death was service 
connected, when his death was not caused by his own willful 
misconduct and he was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after his death based on clear and 
unmistakable error (CUE)) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disability that either:  (1) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; or (2) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of his discharge or release from active service 
for a period of not less than 5 years immediately preceding 
death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In recent years, the United States Court of Appeals for 
Veterans Claims (Court) decided a line of cases involving the 
statutory interpretation of 38 U.S.C.A. § 1318.  In pertinent 
part, the Court noted the specific language of section 1318 
that provides DIC benefits to a surviving spouse in the case 
of a veteran who dies, not as the result of his own willful 
misconduct, and who "was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability" that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b) (emphasis 
added).

Relying on the unrestricted words of section 1318, the Court 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22, to mean that the veteran's 
surviving spouse is given the right to attempt to demonstrate 
that he "hypothetically" would have been entitled to 
receive VA benefits at the 100-percent level based on 
evidence in his claims file or in VA custody prior to his 
death.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998).  In Wingo v. 
West, 11 Vet. App. 307 (1998), the Court instructed VA to 
determine, based upon evidence in the veteran's claims file 
or before the Board at the time of his death, whether, had he 
brought a claim more than 10 years prior to his death, he 
would have been entitled to receive a total disability rating 
for the 10 years immediately preceding his death-thus 
entitling his surviving spouse to DIC benefits under section 
1318.

Even more recently, however, the Court held in another 
precedent decision, Marso v. West, 13 Vet. App. 260 (1999), 
that "the clear message of section 20.1106 [concerning 
claims for death benefits by a survivor when there has been a 
prior unfavorable decision during the veteran's lifetime] is 
that final rating decisions during the veteran's lifetime are 
controlling when determining if, under section 1318(b), at 
the time of the veteran's death, he or she had been entitled 
to compensation for a total disability rating for 10 
continuous years immediately preceding the veteran's death."  
13 Vet. App. at 266.  The Court concluded that "section 
20.1106 is a reasonable interpretation of 38 U.S.C. 
§ 1318(b), and must be upheld by this Court."  Id.  
Accordingly, the Court held that "where a prior final 
VA determination had denied the veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor under section 1318(b) must demonstrate [CUE] in the 
prior VA determination in order to establish eligibility 
under section 1318(b)(1)."  Id.  The Court's decision in 
Timberlake v. Gober, 14 Vet. App. 122 (2000), states a 
similar conclusion based on the holdings in Marso.

The Court's decisions in Marso and Timberlake establish that, 
under section 20.1106, if decisions rendered during the 
veteran's lifetime demonstrate that he or she did not have a 
total disability rating for a continuous period of 10 years 
immediately preceding death, a surviving spouse must show CUE 
in the pertinent decision or decisions during the veteran's 
lifetime in order to establish entitlement to DIC under 
section 1318.

In the case at hand, at the time of his death on December 27, 
1999, the veteran had been in receipt of a total disability 
rating since September 9, 1993, a period of about 6 years-
initially on the basis of 38 C.F.R. § 4.29 ("paragraph 29") 
because he had been hospitalized for more than 21 days for 
treatment of his service-connected PTSD, and once the 
temporary total rating under that regulation expired, on the 
basis of 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 because, even 
after being discharged from the hospital, his service-
connected disabilities continued to render him permanently 
and totally unemployable and, therefore, entitled to a TDIU 
under the latter regulations.  So as a consequence of his 
total rating during the 6 or so years immediately preceding 
his death, the dispositive issue in this appeal concerning 
the appellant's entitlement to DIC is whether the veteran was 
totally disabled, including on the basis of unemployability, 
as of December 27, 1989, i.e., the remainder of the required 
10-year period immediately preceding his death.  The Board 
finds that he was not, so the appellant's claim for DIC 
pursuant to section 1318 must be denied.

The treatment the veteran received at various times during 
1984 and 1985 primarily was the result of his doctor's 
suspicions that he might have ischemic heart disease.  Other 
conditions noted in the course of that treatment were a 
history of smoking (cigarette/tobacco abuse) and adult-onset 
diabetes mellitus (AODM).  Of particular significance, 
however, he alleged during the February 1985 VA outpatient 
consultation alluded to earlier that he was "not able to 
work" because, every time he did any physical activity, his 
blood pressure dropped and he "pass[ed] out."  But even if 
in fact true, his recurring syncope was, by all indications, 
most likely due to his heart disease-and not to his service-
connected PTSD or low back disability.  So any physical 
impairment, or unemployability, that he had as a result of 
repeatedly passing out cannot, in turn, be used to award the 
appellant DIC under section 1318.  See, e.g., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (in determining the extent 
of the veteran's functional and occupational impairment, VA 
must distinguish the symptoms that are attributable to his 
service-connected conditions from those that are the result 
of conditions unrelated to his service in the military).

The veteran's other treatment during 1985 was for complaints 
of pain in his neck caused by degenerative joint disease 
(arthritis) and cervical radiculopathy, and for pain in his 
low back caused by lumbosacral disk syndrome.  But the 
symptoms affecting his neck were not service connected, 
either then or at the time of his death, and a VA physician 
who examined the veteran for compensation and pension 
purposes in June 1985 described his service-connected low 
back disability as only "mild."  Certainly then, it was not 
of sufficient severity to render him permanently and totally 
disabled, including on the basis of unemployability.  Indeed, 
the RO specifically concluded as much when denying his claim 
for a higher rating for this disability in July 1985.

The veteran received further treatment for his heart disease 
during 1988, but he did not request or receive any treatment 
for this or any other condition during the next several 
years-from 1989 to 1992.  And that is the most critical time 
at issue.  During 1992, he complained of problems with his 
hearing acuity, another condition that was not service 
connected and, therefore, cannot be considered in determining 
the appellant's entitlement to DIC under section 1318.  See 
Mittleider, 11 Vet. App. at 182.  When examined by VA for 
compensation purposes in February 1993,
X-rays taken of the veteran's lumbosacral spine revealed that 
he had developed degenerative changes (when compared to 
previous X-rays taken in 1985).  But the degenerative changes 
were described as only "moderate," with a commensurate 
level of functional impairment due to associated pain, 
"minimal" muscle spasm, and limitation of motion.  There 
were no clinical indications of any neurological involvement, 
so the veteran's symptoms were only sufficient to increase 
the rating for his low back disability from 10 to 20 percent 
under 38 C.F.R. § 4.71a, Code 5295.  See the RO's April 1993 
rating decision.  And that was far shy of the degree of 
impairment needed for a permanent and total rating, including 
on the basis of unemployability.

The veteran subsequently received treatment, beginning in 
July 1993, for a cancerous tumor on his bladder.  But that, 
too, had nothing to do with his service in the military.  He 
later underwent surgery in August 1993 to treat the cancer, 
involving a transurethral resection of the bladder tumor with 
anesthetic cystoscopy.

The veteran did not initially allege entitlement to service 
connection for PTSD until September 1993 (prior to then, his 
only service-connected disability was his low back disorder).  
While undergoing a VA psychiatric evaluation in November 1993 
in connection with his recently filed claim, he indicated 
that he was "a retired" construction worker, and that, 
although he had experienced recurring psychiatric symptoms 
during the years since his discharge from the military 
(e.g., difficulty sleeping, nightmares, flashbacks, etc., 
concerning combat in Korea), he was afraid to see 
psychiatrists for treatment because he worried that his 
children would suffer if people learned about it.  At the 
conclusion of the VA mental status evaluation, the examiner 
confirmed the veteran had PTSD with depressive and anxiety 
features, and that his then current level of social, 
vocational, and industrial adjustment appeared to be 
"significantly impaired."  The VA examiner also 
cited similar findings that were noted years earlier, in 
August 1961, during a VA orthopedic examination when the 
veteran was believed to be suffering from a "severe" 
anxiety state with some gastrointestinal conversion symptoms.  
The records of that 1961 evaluation are on file, and they 
also indicate that he reportedly had been "unable to work" 
during the previous month because of his nervous condition-
which caused him to become nauseated, vomit, and break out in 
a rash around his hips and lower abdomen.  He also reportedly 
had been turned down for work because of the results of a 
physical examination at Huntsville Arsenal and Hayes 
Aircraft, even for a guard's job.

Other evidence of record, however, indicates the veteran's 
inability to work in 1961 was only temporary, not permanent, 
and total ratings usually will not be assigned in those 
instances where, as here, he successfully was able to return 
to work.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  Indeed, he acknowledged as much 
in his November 1994 application for a TDIU, and while more 
recently being examined by VA in April 1996-stating that he 
had last worked
full-time in July 1993, when he "had to retire" from his 
job in construction as an equipment operator because of his 
service-connected low back disability.  He also indicated 
that he since had been awarded disability benefits by the 
Social Security Administration (SSA), and records obtained 
from that agency pursuant to the Court's holding in Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992), confirm the SSA 
determined in March 1994 that he was unemployable-
primarily as a result of his anxiety related disorders, 
including his PTSD, and to a lesser extent because of his low 
back disability.  But even according to the SSA, he only 
became permanently and totally disabled due to his service-
connected conditions as of the date of last employment, in 
July 1993, and VA already determined during his lifetime that 
he was permanently and totally disabled as of approximately 
that same date as determined by the SSA-albeit slightly 
later in September 1993.  So this, in turn, is not sufficient 
to show that he was permanently and totally disabled, 
including on the basis of unemployability, prior to 1993 
(i.e., as of December 1989)-which, again, is the critical 
period at issue in the current appeal for DIC pursuant to 
section 1318.

The results of the November 1993 VA psychiatric evaluation 
also do not indicate the veteran was entitled to a total 
rating for his PTSD any earlier than 1993 on either a 
schedular or unemployability basis-as determined by the 
criteria of 38 C.F.R. § 4.132, Code 9411 (1993), which were 
in effect at that time.  Although the VA examiner confirmed 
the veteran's then current level of social, vocational, and 
industrial adjustment was "significantly impaired," and 
referred to the "severe" anxiety and gastrointestinal 
conversion symptoms noted during the earlier evaluation in 
August 1961, the VA examiner also indicated there did not 
appear to be any evidence of psychosis-such as 
hallucinations, delusions, or ideas of reference, and the 
veteran's insight and judgment appeared to be "reasonably 
preserved."  For a 100 percent rating under the criteria of 
Code 9411, however, the attitudes of all contacts except the 
most intimate needed to be so adversely affected as to result 
in virtual isolation in the community; or the veteran's 
psychoneurotic symptoms were totally incapacitating, 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or he was demonstrably unable to obtain 
or retain employment.  Id.  This simply was not shown prior 
to 1993, so the claim for DIC pursuant to section 1318 must 
be denied.

III.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of 38 U.S.C.

A surviving spouse of a veteran, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 1991 & Supp. 2000).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, the veteran's 
surviving spouse is not eligible for such benefits, and 
entitlement to Dependents' Educational Assistance is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a); 
38 C.F.R. §§ 21.3020, 21.3021.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law-analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC pursuant to 38 U.S.C. § 1318 is denied.

The claim for dependents' educational assistance under 
Chapter 35 of 38 U.S.C. is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

